STATE OF MICHIGAN

                            COURT OF APPEALS



In re Estate of EUGENIE DIETRICH.


PETER DIETRICH, Co-Personal Representative,                         UNPUBLISHED
                                                                    October 17, 2017
              Petitioner-Appellant,

v

RENEE DIETRICH,

              Intervenor,

and
                                                                    No. 332751
                                                                    Macomb Probate Court
RACQUEL DIETRICH, Co-Personal                                       LC No. 2015-217268-DE
Representative,

              Intervenor-Appellee.


Before: SHAPIRO, P.J., and HOEKSTRA and M. J. KELLY, JJ.

PER CURIAM.

        Appellant Peter Dietrich appeals as of right an opinion and order admitting the will of
Eugenie Dietrich to probate and determining that intervenors Renee Dietrich and Racquel
Dietrich should each receive a share in the estate under the anti-lapse provisions of MCL
700.2603. Because Renee and Racquel are entitled to inherit the portion of Eugenie’s estate
willed to their deceased father, we affirm.

       Testator Eugenie Dietrich executed her will on March 8, 1989. Aside from allowing for
payments of debts and various expenses, Eugenie bequeathed her entire estate to her “beloved
husband, Rudi H. Dietrich.” In the event that Rudi predeceased her, Eugenie’s will provided that
her estate would pass to her sons, Peter Dietrich and Johann Dietrich. Specifically, the third
paragraph of the will states:

       THIRD, In the event of the death of Rudi H. Dietrich, my husband, before my
       death, then and in that case I give, devise and bequeath all the rest and residue of

                                               -1-
       my property, both real and personal, of whatsoever kind and nature it may be, that
       I may die possessed of, to Peter R. Dietrich and Johann H. Dietrich, my sons, to
       be divided between them in equal shares, share and share alike.

       Eugenie died on November 9, 2014. Rudi predeceased her. Johann also predeceased her,
leaving Peter as Eugenie’s sole surviving child. However, Johann had two surviving children,
Renee and Racquel.

        In July of 2015, Peter filed a petition for probate and to appoint a personal representative.
Peter’s petition also requested judicial interpretation of Eugenie’s will. On February 10, 2016,
the probate court issued an opinion and order admitting Eugenie’s will to probate and
determining that the portion of the estate bequeathed to Johann should pass to his children. Peter
now appeals as of right.

        The issue before us is what should happen to Johann’s portion of the estate. Peter argues
that Eugenie’s will created a class gift for her sons, such that Johann’s portion should be
distributed among the surviving class members—namely, Peter. In contrast, Racquel contends—
and the probate court concluded—that Eugenie did not create a class gift, but instead designated
Johann and Peter as individual beneficiaries. Absent language providing for an alternate devise
in the event of Johann’s death, Racquel asserts—and the probate court concluded—that the anti-
lapse provisions found in MCL 700.2603 apply, meaning that Johann’s share in the estate passes
to his children, Renee and Racquel.

        This Court reviews the proper interpretation of wills and statutes de novo. In re
Mardigian Estate, 312 Mich. App. 553, 558; 879 NW2d 313 (2015). The primary goal when
construing a will is to determine the intent of the testator. In re Estate of Raymond, 483 Mich. 48,
52; 764 NW2d 1 (2009) (plurality opinion). In doing so, this Court looks to the plain terms of
the will and enforces it as written. Id. “The will must be read as a whole and harmonized, if
possible, with the intent expressed in the document.” Id. If the terms of the will are ambiguous,
extrinsic evidence may be considered to determine the testator’s intent. Id.

        In this case, Eugenie clearly intended that, in the event Rudi predeceased her, her estate
should pass to her sons, Peter and Johann. The main issue of contention between the parties is
whether, in doing so, Eugenie created a class gift for her “sons” or whether she made individual
bequests to Peter and Johann. This point is significant on the facts of this case because there is
caselaw stating that “a class gift that directs that a devise be divided ‘share and share alike’
indicates the testator's intent to create an equal division among the members of the class, whose
members are usually related to the testator in equal degrees, using a per capita distribution.” In
re Estate of Raymond, 276 Mich. App. 22, 29; 739 NW2d 889 (2007). Under this per capita
distribution approach, in the event that someone in the class predeceases the testator, the
surviving class members share the devise, shutting out any claims by the descendants of the
predeceased class members. Id. at 29-30.




                                                -2-
        This intent, while enforceable, is contrary to the statutory presumption, as expressed in
the anti-lapse statute, that a testator would want the descendants of certain family members to
receive that family member’s bequest in the event that the family member predeceases the
testator. MCL 700.2603.1 See also In re Estate of Fitzpatrick, 159 Mich. App. 120, 126; 406
NW2d 483 (1987) (considering a previous version of a comparable anti-lapse statute). In short,
given the language of the will, the parties debate whether Eugenie intended for the anti-lapse
statute to apply in the event that one of her sons predeceased her or whether she created a class
gift subject to per capita distribution such that Peter has been expressly designated as the devisee
to receive Johann’s share of the estate. See MCL 700.2603(1)(d). Considering the plain
language of the will, we agree with the probate court’s conclusions (1) that Eugenie made




1
    MCL 700.2603(1) states:


        (1) If a devisee fails to survive the testator and is a grandparent, a grandparent's
        descendant, or a stepchild of either the testator or the donor of a power of
        appointment exercised by the testator's will, the following apply:
        (a) Except as provided in subdivision (d), if the devise is not in the form of a class
        gift and the deceased devisee leaves surviving descendants, a substitute gift is
        created in the devisee's surviving descendants. Those surviving descendants take
        by representation the property to which the devisee would have been entitled had
        the devisee survived the testator.
        (b) Except as provided in subdivision (d), if the devise is in the form of a class
        gift, other than a devise to “issue”, “descendants”, “heirs of the body”, “heirs”,
        “next of kin”, “relatives”, or “family”, or to a class described by language of
        similar import, a substitute gift is created in the surviving descendants of a
        deceased devisee. The property to which the devisee would have been entitled
        had all class members survived the testator passes to the surviving devisees and
        the deceased devisees' surviving descendants. Each surviving devisee takes the
        share to which he or she would have been entitled had the deceased devisees
        survived the testator. Each deceased devisee's surviving descendants who are
        substituted for the deceased devisee take by representation the share to which the
        deceased devisee would have been entitled had the deceased devisee survived the
        testator. For the purposes of this subdivision, “deceased devisee” means a class
        member who fails to survive the testator and leaves 1 or more surviving
        descendants.
                                               * * *
        (d) If the will creates an alternative devise with respect to a devise for which a
        substitute gift is created by subdivision (a) or (b), the substitute gift is superseded
        by the alternative devise only if an expressly designated devisee of the alternative
        devise is entitled to take under the will.


                                                 -3-
individual gifts to Peter and Johann and (2) that Eugenie intended the anti-lapse statute to apply
such that Johann’s share passes to his children.

         In general, a “class gift” refers to “[a] gift to a group of persons, uncertain in number at
the time of the gift but to be ascertained at a future time, who are all to take in definite
proportions, the share of each being dependent on the ultimate number in the group.” Black's
Law Dictionary (10th ed.). “In determining whether a class gift was created we must look to the
intention of the testator.” In re Brown's Estate, 324 Mich. 264, 267; 36 NW2d 912 (1949). “The
decisive inquiry is whether or not the testator, in making the particular gift in question, did so
with ‘groupmindedness,’ whether, in other words, he was looking to the body of persons in
question as a whole or unit rather than to the individual members of the group as individuals.”
Id. (citation omitted).

        The fact that beneficiaries are identified by name—even if they constitute a natural
class—is generally seen as indicative of an intent to make a gift to the beneficiaries individually
as opposed to creating a class.2 Id. at 268; Cattell v Evans, 301 Mich. 708, 711; 4 NW2d 67
(1942); Hatt v Green, 180 Mich. 383, 390; 147 N.W. 593 (1914). Aside from the naming of
beneficiaries, other relevant considerations include whether or not the will contains survivorship
language, requiring a beneficiary to survive to inherit. See In re Estate of Raymond, 483 Mich. at
53; In re Hicks' Estate, 345 Mich. at 451. Generally, the absence of survivorship language
supports a finding of individual bequests. Cattell, 301 Mich. at 711; In re Coots' Estate, 253
Mich. 208, 212; 234 N.W. 141 (1931). It may also be relevant whether the beneficiaries share
common attributes, whether the group is defined to eject or to admit others, and whether the will
intentionally omits anyone from inheriting. Cattell, 301 Mich. at 711-712; In re Hunter's Estate,
212 Mich. 380, 383; 180 N.W. 364 (1920). The creation of individual gifts may be supported by
language that divides an estate into specific shares for distribution, such as when the testator
leaves “equal shares” to named remaindermen, In re Coots' Estate, 253 Mich. at 211-212; In re
Hicks' Estate, 345 Mich. at 451, or provides that named individuals shall “share and share alike,”
In re Brown's Estate, 324 Mich. at 268. When the testator has made individual gifts without
providing for the possibility that a beneficiary might predecease him or her, the “testator must be
deemed to have intended that future eventualities which would change the plan as written should
be taken care of by the law.” In re Coots' Estate, 253 Mich. at 212. See also In re Brown's
Estate, 324 Mich. at 268; In re Burruss Estate, 152 Mich. App. 660, 665; 394 NW2d 466 (1986).

       In this case, considering the plain language of the will, we agree with the probate court’s
determination that Eugenie did not create a class gift. Significantly, in the will, Peter and Johann
are expressly identified by name, which strongly supports the conclusion that Eugenie intended
for them to share in the estate as individuals. Cf. In re Brown's Estate, 324 Mich. at 268; Cattell,



2
  Designation of individuals by name does not necessarily rule out the creation of a class gift,
Matter of Estate of Roach, 166 Mich. App. 519, 524; 420 NW2d 847 (1988); but, to find a class
gift notwithstanding individual naming of beneficiaries, there must be “other factors indicating
an intent by the testators to give to a class,” In re Hicks' Estate, 345 Mich. 448, 451-452; 75
NW2d 819 (1956). See also In re Ives' Estate, 182 Mich. 699, 706; 148 N.W. 727 (1914).


                                                -4-
301 Mich. at 711-712. This intention is confirmed by the absence of language requiring them to
survive Eugenie to inherit. Cf. In re Coots' Estate, 253 Mich. at 211-212; Cattell, 301 Mich. at
711. The absence of survivorship language is particularly notable because Eugenie did, to some
extent, contemplate contingencies and eventualities insofar as Rudi was the primary beneficiary
of her will and Eugenie’s will provided for the possibility that he might predecease her. While
Rudi had to survive to inherit under the will, no similar condition was placed on Peter or Johann.
Instead, Eugenie’s final instruction, in the event that Rudi died, was for the estate to be divided
between Johann and Peter in “equal shares, share and share alike.” See In re Brown's Estate, 324
Mich. at 268; In re Coots' Estate, 253 Mich. at 211-212; Cattell, 301 Mich. at 711. When these
provisions are considered together, particularly given the fact that Peter and Johann are identified
by name, the will makes plain that Eugenie intended that Peter and Johann would take personally
in the event that Rudi predeceased her.

        Indeed, the language in this case is strikingly similar to the language at issue in In re
Brown’s Estate, wherein our Supreme Court considered whether a class gift was created by a
devise, “unto my two sisters namely, Mrs. Sarah Fitsimmons, and Mrs. Mariah Hamilton both of
Portadown, County of Armagh, Northern Ireland. [sic] my estate, each to share and share alike.”
In re Brown's Estate, 324 Mich. at 266. As in this case, in In re Brown’s Estate, one of the
beneficiaries claimed entitlement to the whole estate based on the argument that a class gift had
been created and the other beneficiary had predeceased the testator. Id. at 267. In rejecting this
argument and concluding that the sisters took as individuals, not as a class, the Court explained
that:

       the use of the words ‘to share and share alike’ are demonstrative of an intention to
       bequeath an individual gift and where the testator refers to a group of
       beneficiaries by their names, there is a decided tendency to regard the gift as
       prima facie one to individuals rather than one to a class. [Id. at 268 (quotation
       marks and citations omitted).]

Based on this reasoning, the Court concluded that the testator intended the devisees to “take as
tenants in common and not as a class.” Id. at 268-269. We fail to see any meaningful distinction
between the language in In re Brown’s Estate and the present case; and, following the reasoning
in In re Brown’s Estate, we conclude that Eugenie did not create a class gift to her sons.3 Rather,
she made individual bequests to Peter and Johann.




3
  On appeal, Peter emphasizes that he and Johann are both Eugenie’s sons, meaning that they
share common attributes and form a natural class. Moreover, while the will identifies Peter and
Johann by name, it also refers to them as Eugenie’s “sons.” Although the fact that they form a
natural class might weigh in favor of finding a class gift, when the will is considered as a whole,
we are not persuaded that this was Eugenie’s intent. Instead, it appears that, just as Eugenie
identified Rudi as her “beloved husband,” she identified Johann and Peter as her “sons” as
simply a means of identification. Cf. Belardo v Belardo, 187 Ohio App 3d 9, 14; 930 NE2d 862
(2010). As a comparison, in In re Brown's Estate, 324 Mich. at 266-267, the beneficiaries were


                                                -5-
        In considering the will, it is also clear that Eugenie failed to provide for an alternative
devise in the event that one, or both her sons, should predecease her. See MCL 700.2603(1)(d).
Given her failure to provide for such a contingency, it must be concluded that Eugenie intended
for any future eventualities to be taken care of by the law. See In re Coots' Estate, 253 Mich. at
212. In other words, Johann’s share is disposed of by application of the anti-lapse statute. Under
the anti-lapse statute, given that this case did not involve a class gift, Racquel and Renee inherit
Johann’s share pursuant to MCL 700.2603(1)(a). Accordingly, the trial court did not err by
concluding that, under the plain terms of Eugenie’s will, the anti-lapse statute applied, entitling
Johann’s children to his share of the estate.

       Affirmed.



                                                              /s/ Douglas B. Shapiro
                                                              /s/ Joel P. Hoekstra
                                                              /s/ Michael J. Kelly




identified as “sisters” of the decedent; but, considering the will as a whole, this did not alter the
conclusion that the sisters inherited as individuals, not a class.


                                                 -6-